RENDERED: NOVEMBER 2, 2017
                                                        TO BE PUBLISHED

              ~uprt~t           filnurf nf !tttnfutku
                              2015-SC-000680-DG                  .


UTILITY MANAGEMENT GROUP, LLC                                          APPELLANT


                    ON REVIEW FROM COURT.OF APPEALS
v.                     CASE NO. 2013-CA-000929-MR
                    PIKE CiRCUIT COURT NO. ll-CI-01286


PIKE COUNTY FISCAL COURT                                                APPELLEE


               OPINION OF THE COURT BY JUSTICE HUGHES

                        AFFIRMING AND REMANDING ·

      Appellant Utility Management Group, LLC (UMG), a privately-owned

limited liability company, provides management and operational services to

Mountain Water District (the District), a water district created pursuant to

Kentucky Revised Statute (KRS) Chapter 74. Residents of the unincorporated

areas of Pike County pay the District for water and sewer services provided to

them through infrastructure and equipment owned by the     D~strict,   and the

District in turn pays UMG a monthly fee specified in the parties' contract. A

January 2011 audit of the District by former Auditor of Public Accounts Crit

Luallen revealed that from the c;:ontract's inception in July 2005 through June

2010 the District paid UMG.over $36 million. The Auditor had limited success

in obtaining business records from UMG regarding the actual costs of the

services UMG provided, so in March 2011 the Pike County Fiscal Court made
an Open Records request pursuant to KRS 61.870 and 61.872. When UMG

declined to produce the requested- documents on grounds it was a "wholly

private entity," Pike County pursued and Secured an Attorney General opinion,

11-0RD-143, finding UMG subject to the Open.Records Act, KRS 61.870-.884

(the Act) and requiring production. On UM G's judicial appeal, the Circuit -

Court rejected the Attorney General's analysis and, having additionally found

part of the statute unconstitutionally vague, concluded that UMG had no

disclosure obligation under the Act. The Court of Appeals reversed, holding

that UMG was subject to the Act as it existed at the time of the initial request

and denial in March 2011 and further that the statute was not

unconstitutionally vague. On discretionary review, we affirm the Court of

Appeals' opinion remanding this matter to Pike Circuit Court for entry of an _

order requiring UMG to comply with the Open Records Act.

                                 RELEVANT FACTS

      The District was established in 1986 through the merger of three

separate water districts, and is a public utility subject to the Public Service

Commission. KRS 278.015. Beginning July 3, 2005, the District's Board of

Commissioners entered into a five-year contract with UMG whereby UMG

would perform the operations, management and maintenance of the District for

an annual   fe~   of $6,819,000, subject to annual adjustment for an increase in

customers and changes in the Consumer Price Index. In the year preceding

the aforementioned Attorney General's Opinion, 11-0RD-143 (Sept. 14, 2011),

the annual fee was approximately $7.6 million. U_nder the contract, the

                                          2
                                                         .   ·•

District retained ownership of all equipment and infrastructure but transferred

all of its personnel and water district responsibilities to UMG.

      UMG was organized in Keritucky in August 2004 and the District was its

first client. The record reflects that as of the date of this litigation (and

apparently throughout its existence) UMG had only one other client, the City of

Pikeville. Under an approximat~ly $4 million annual contract with the City of

Pikeville, UMG providt:(S water and sewer se.rvices, garbage pickup, street

services and parks maintenance. Although the record is less than clear, it

appears that UMG has never contested that all or essentially all of its income is

derived from its contracts with the District and the City of Pikeville.

      An audit of the DistriGt by the Auditor of Public Accounts produced a

January 27, 2011 report raising significant concerns about the District and its

contract with UMG.l On March 4, 2011, an Assistant Pike County Attorney, on

behalf of Pike County Fiscal Court, asked UMG to produce business records

pertaining to the District/UMG contract from January 7, 2005 through the

present. When UMG declined, Pike County sought and obtained an Attorney

Gene:r:al Opinion. '

      In 11-0RD-143, the Attorney General noted that KRS 61.870(1)(h), as it

then existed, defiried a "public agency" subject to the Act to include "any body

which derives at least twenty-five percent (25%) of its funds expended by it in

the Commonwealth .of Kentucky from state or local authority funds." The



      1(The report is available at http://www.auditor.ky.gov/Public/Audit
Reports/Archive/201 lMountainWaterDistrict.pdf.)

                                          3
 Attorney General opined that UMG met that definition because (1) its only

 known sources of revenue were the funds derived under its contracts with the

 District and the City of Pikeville; (2) the District and the City were public

. agencies   col~ecting   statutorily auth.orized fees and thus the monthly contract

 payments tQ UMG were properly characterized as "state or local authority
                                             ...
 funds;" and (3) UMG necessarily derived at least 25% (and probably all) of the

 funds expended by it in Kentucky from state or local authority funds.2 The

 Attorney General concluded that UMG was thus required to comply with the

 Act and to the extent it objected to production of individual documents it was

 necessary to identify in writing the applicable exception under KRS ·

 61.878(l)(a)-.(n).

       UMG filed a Complaint and Petition for           D~claratkm   of Rights in Pike

 Circuit Court on Septe:r;nber 28, 2011. While the case was pending, the
                                .                   I




 General Assembly amended KRS 61.870(1)(h), effective July 12, 2012. The new

.provision provides:

        Any body which, within any fiscal year, derives at least twenty-five
        percent (25%) of its funds expended by it in the .Commonwealth of
      · Kentucky from state or local authority funds. However, any funds
        derived from a state or local authority in compensation for goods or
        services that are provided by a contract obtafned through a public
        competitive procurement process shall not be included in the
        determination of whether a body is a public agency under this
        subsection.
                                     /




      2 The Attorney General did not specifically address whether UMG was a "body,"
but implicitly found as much.                        ·                         ·

                                             4
If applicable, the highlighted amendment language removes UMG from the

coverage of the Act because 'its contracts with the District and the City of

Pikeville were ostensibly pursuant to a public competitive procurement

process.a Following briefing, the Circuit Court concluded that the 2012

amendment was remedial and therefore applied retroactively. Alternatively, it

held that the "body" referred to in the earlier version of KRS 61.870(1)(h)

(hereafter referred to as the 1994 version) meant a "public body," not a private

business entity, and in any event the statUtory definition was

unconstitutionally vague.

      The Court of Appeals rejected all of the circuit court's conclusions. It

found the 2012 amendment to be substantive.and therefore not retroactive.

Analyzing the 1994 version of KRS 61.870(1)(h), it cop.eluded that considered in

the context of other provisions of the Act, the word "body" necessarily included

a private business entity such as UMG and, finally, that the statute was not

void for vagueness.

                                     ANALYSIS

I. UMG is a "Body" Subject to the Open Records Act.

      The Open Records Act was adopted in 1976 with a preamble stating that

"access to information concerning the conduct of the peoples' business is a

fundamental and necessary right of every citizen in the Commonwealth of



       3 The Auditor's report identified several concerning irregularities in the
competitive bid pr~cess with respect to the District's award of the UMG contract but
given our resolution of this case we need not address further whether the UIVIG
contract was the product of a truly public competitive procurement process.

                                          5
Kentucky." 1976 Ky. Acts Chapter 273. The Act applies to any entity

qualifying as a "public agency" under KRS 61.870(1) including state or local

government officials, departments, commissions, boards and special district

boards. As noted, the initial focus in this case is the 1994 version of KRS

61.870(l)(h), which refers to a "body" that derives at least 25% of the funds it

expen.ds in Kentucky from "state or local .authority funds." In construing ·

"body," the circuit court focused on the absence of any reference in the Act to

companies, corporations, limited liability companies or other private business

entities and the use of the word "body" in several parts o'r KRS 61.870 as

referencing clearly governmental bodies. See, e.g., KRS 61.870(1)(d) "every

county and city governing body ... ;" KRS 61.870(\1.)(g) "any body created by

state or local authority in any branch of government.... " That court

concluded, erroneously, that construing "body" to include a "private, non-

governmental business is clearly inconsistent with a plain reading of the

balance of the statute."

      As often stated, our primary goal in construing statutes is to give effect to

·the intent of the General Assembly and we derive that intent, to the extent

possible, from the language the legislature chose, employing statutory

definitions if they are provided and otherwise construing terms "as generally

understood in the context of the matter under consideration." Shawnee

Telecom Res., Inc. v. Brown, 354 S.W.3d 542, 551 (Ky. 2011). "We presume

that the General Assembly intended for the statute to be construed as a whole,

for all of its parts to have meaning, and for it to harmonize with related

                                        6
statutes." Id. citing Hall v. Hospitality Res., Inc., 276 S.W.3d 775 (Ky. 2008).

Vife also presume that   legisl~tors   "did not intend an absurd statute or an

unconstitutional one.'" Id. If the statute is truly ambiguous or frustrates a

plain reading, only then do we resort to extrinsic aids such as legislative

history or the 'construction of similar statutes (especially model or uniform

statutes) by other courts. Id .

      . There is no definition of "body"4 in the Open Records Act but the word is

illuminated by the definition of "public record" in KRS 61.870(2) which

provides:

       "Public record" means all books, papers, maps, photographs,
       cards, tapes, discs, diskettes, recordings, software, or other
       documentation regardless of physical form or characteristics,
       which are prepared, owned, used, in th.e possession of or. retained
       by a public agency. "Public record" shall not include any records
       owned or maintained by or for a body referred to in subsection (1)(h)
       of this section that are not related to functions, activities, programs,
       or operations funded by state or local authority; ·

(Emphasis supplied). As the Court of Appeals aptly noted, state and local

govern.mental bodies function solely for governmental purposes so the second

sentence of KRS 61.870(2) is logically unnecessary if the Act does not

encompass some private entities. Stated differently, state and local

governmental bodies would not maintain records that are "not related to

functions, activities, programs or, operations funded by state or local

authority." Id. (emphasis supplied). Similarly, it is difficult to fathom why the



     .4 The "generally understood" meaning, Shawnee Telecom, 354 S.W.3d at 551, of
the word "body" is discussed infra in the context of UMG's constitutional challenge to
KRS   61.870(l)(h):

                                            7
 KRS 61.870(1)(h) reference to a body deriving at least 25% of its funds from

 state or local authority funds would be necessary if non-governmental entities

 were entirely excluded from the Act since state and local governmental entities

 derive all, or virtually all, of their funds from the government.

       Considering the statute as a whole, we are compelled to conclude that a

 private entity such as UMG can indeed be. a "body" as encompassed
                                                             .
                                                                   by KRS

 61.870(1)(h),5 leading to the.inquiry of whether UMG derives at least 25% of its

 funds from "state or local authority funds." While the parties note that the

 1994 version did not contain a time period for which to calculate the

 percentage, that timing concern is irrelevant in this case because it is

 undisputed that UMG derives all or virtually all of its revenues from the

 District and the City of Pikeville. As the Attorney General correctly observed:

       UMG has only two known sources of revenue--contracts with
       MWD [the District] and the City, both of which are indisputably
       public agencies within the meaning of KRS 61.870(1), and which
       are statutorily authorized to collect fees paid by consumers for the
       services provided. Upon receipt by each public agency, regardless
       of the source or purpose for which such funds are paid, those
'-     funds take on a public character and can be properly characterized
       as 'state or· local authority funds,' a phrase which is comprehensive
       and includes fee revenues generated by MWD and the City. UMG
       is then compensated with public funds for performing certain
       services through, or on behalf of, MWD and the City.




       s This is consistent with the Attorney General's interpretation of the term
through the years. On several occasions, a private entity has been held subject to the
Open Records Act. See 10-0RD-062 (Keeton Corrections, Inc.-Paducah); 04-0RD-111
(Kentucky Baptist Homes for Children, Inc.); 02-0RD-222 (Seven Counties Services,
Inc.).

                                          8
 Given these undisputed       f~cts,   the mo_nies UMG expends in its solely Kentucky-

 based business are necessarily "state or local authority" funds and UMG is a

 "body" qualifying as a "public agency" under KRS 61.870(1)(h). As a "public

 agency," UMG was obligated to produce "public· records" pursuant to the Act, at

 least as it existed in 1994, upon request by the Pike County Fiscal Court. This

 is certainly not "an absurd result," Shawnee Telecom, 354 S.W.3d at 551, the

 construction to be avoided in statutory construction, given the wholly public

 nature of UM G's business activities. Of course, UMG insists the 1994

 definition does not apply following the General Assembly's amendment of KRS

 61.870(1)(h) so we turn next to that amendment and its effect, if any, on the

 issue before us.
                         .                                    .
 II. The 2012 Amendment to KRS 61.870(1(h) is not Retroactive.

       In Comm. Dept. of Agriculture v. Vinson, 30 S.W.3d 162, 168 (Ky. 2000),

 this Court recognized the time-honored "fundamental principle of statutory

 construction in Kentucky" that bans the retroactive application of statutory

 amendments. "Kentucky law prohibhs the amended version of a statute from

 being applied retroactively. to events which occurred prior to the effective date

 of the amendment unless the amendment expressly provides for retroactive

 application."   Id.   As our General Assembly has pointedly stated: "No statute

 shall be construed to· be retroactive, unless expressly so declared." KRS

· 446.080(3). With this directive, our Court has held there are no mandatory

 "magic words" for retroactive legislation but the legislature ."must expressly

 manifest its desire that a statute apply retroactively." Baker v. Fletcher, 204

                                              9
S.W ..3d 589, 597 (Ky. 2006).   Unq~estionably,   we recognize a "strong

presumption" that statutes operate pz:-ospectively. Vinson, 30 S.W.3d at 168.

      UMG seeks to override this presumption and secure the application of

the 2012 amendment to KRS 6L870(1)(h) to the Pike County Fiscal Court's

2011 Open Records request on the grounds that the amendment was

"remedial" and thus can be applied retroactively. In Vinson, 30 S.W.3d at 168,

this Court noted that
                  -
                      substantive
                         .
                                  amendments to the law, "amendments which

change and redefine the out-of-court.rights, obligations and duties of persons

in their transactions with others" come with the rule that statutory

amendments are not to be applied retroactively. So-called "remedial"

amendments are not, however, covered by the presumption against

retroactivity. Id. A remedial statute generally expands "an existing remedy

without affecting the substantive basis, prerequisites, or circumstances giving

rise to the remedy." Kentucky Ins. Guar. Ass'n v. Jeffers, 13 S.W.3d 606, 609

(Ky. 2000). As explained in Moore v. Stills, 307 S.W ..3d 71, 81 (Ky. 2010):

      Among the "remedial" enactments are statutory amendments that
      clarify existing law or that codify judicial precedent. Because such
      amendments do not impair rights a party possessed when he or
      she acted or give past conduct or transactions new substantive
      legal consequences, they do not operate .retroactively and thus do
      not come within the rule against retroactive legislation.

(Citations omitted).

      Without a doubt, the 2012 amendment to KRS 61.870(1)(h) effected a

substantive change in the law. Prior to that time, a "body" which met the 25%

expenditure test was subject to the Act but after the· amendment, designated


                                        10
effective as of July 12, 2012, a body which derives its public funds from a

contract issued in a public competitive procurement process is no longer

covered. "Out-of-court rights, obligations and duties," Vinson, 30 S.W.3d at.

168, are manifestly affected by such a change in the law. More precisely, UMG

was plainly covered by the 1994 version of the statute but it would seemingly

avoid Open Records Act obligations altogether under the 2012 version because

its contract with the District (~d with the City of Pikeville) was 09tained

following what was ostensibly "a public competitive procurement process."

Stated conversely, prior to the 2012 amendment the Pike County Fiscal Court

had a right to request and receive documents from UMG while. post-

amendment it would not.

      In an effort to avoid the obviously substantive nature of the 2012

amendment, UMG argues that the 2012 amendment really did "clarify existing

law." Moore, 307 S.W.3d at 81. UMG points      to~   2009 Jefferson Circuit Court

opinion regarding the perceived unconstitutionality of the 1994 version of KRS

61.870(1)(h) and a "bill summary" for the 2012 amendment that appeared on

the Kentucky General Assembly's website. Neither of these extraneous matters·

supports the conclusion that the 2012 amendment was simply "clarifying" as to

the "bodies" identified in KRS 61.870(1)(h). that are subject to public records

disclosure obligations.

      Beginning with the bill. summary, UMG focuses on the following language

regarding H.B. 496 (2012):

      Retain original provisions, except change the requirement that the
      company derive at least 25 percent of its funds expended by it in
                                       11
       the Commonwealth wi~hin the current fiscal year to within any
       fiscal.year; clarify that the exclusion applies to funds derived from
       a state or local authority in compensation for goods or services
       provided by a contract obtained through a public competitive
       procurement process.

See http://www.lrc.ky.gov/record/ 12rs/hb496.htm (emphasis addedL A

review of the relevant website establishes that the "clarify" language does not·

refer to clarifying the existing 1994 definition. Rather, the original 2012 bill

directed to the statute was followed by a House Committee Substitute (HCS)

and that HCS was intended to clarify the language in the 2012 proposed

amendment then under consideration. Whereas the original 2012 bill simply

stated, "public procurement process" the HCS added
                                               .
                                                   the word "competitive."            ~




In any event, the clarification reference in the bill summary appears in the

context of clarifying an exclusion ("clarify that the exclusion applies to ... ) and

there were no exclusions in the 1994 version of KRS 61.870( 1)(h). To the

extent the bill summary is entitled to any deference, a debatable proposition, it

clearly says nothing about the 2012 legislative enactment clarifying the existing .

1994 statute.

      As for the 2009 Jefferson Circuit Court opinion; 6 that court appropriately

identified a shortcoming in the 1994 version of KRS 61.870(1)(h),       i~e.,   the

absence of any timeframe for which to assess the 25% expenditure threshold.

In some instances, including the. case before that circuit court, the time frame

for determining whether a body has the requisite level of public fund



       6 Chilton v. MA. Mortenson Co., Case No. 09..:cI-02749 (Jefferson Circuit Court,
Div. 13 Nov. 24, 2009).                ·

                                          12
expenditures could be determinative,
                              .
                                     e.g.,. the 25% threshold may be met for

the preceding three years but not the preceding year alone. The -2012

legislation addressed this specific concern by adding the language "within any

fiscal year," leading to the logical interpretation that if the records sought are

for a fiscal year in which the 25% threshold is met, there is an obligation to

produce. There is no indication that this part of the 2012 amendment, which

addre~sed   an obvious omission from the original statute, was prompted by the

Jefferson Circuit Court opinion but, in anievent, the clarification of this one

troubling timeframe issue does not convert the 2012 amendment as a whok

into a remedial statute. While it is plausible to deem the "in any fiscal year"

language remedial, it is not at all plausible to deem the remainder of the 2012

amendment removing certain bodies that receive public funds from the ambit

of the Open Records Act remedial. That change is indisputably substantive

and simply cannot be applied retroactively.

      Finally, we note UMG cites authority from other jurisdictions7 for the

general proposition that until this matter is fully concluded by final opinion of

this Court, the Pi_ke County Fiscal Court's right, if any, to UMG's records has

not "vested" and, accordingly, applying the 2012 amendment would not really

be a retroactive application of the law. Given   th~   language employed by our

General Assembly in the Open Records Act, we find these out-of-state decisions

unpersuasive. Our statute reflects that even if the requester is denied the



      1Deal v. Coleman, 751 S.E.~d 337 (Ga. 2013); Houston Indep. School Dist. v.·
Houston Chronicle Pub. Co., 798 S.W.2d 580 (Tex. App. 1990).

                                         13
 public records requested and has to pursue them through an appeal to the

· Attorney General
            .      and even all levels of the .Kentucky Court of Justice, as the
                                                             '




 ,Pike County Fiscal Court has done in this case, the right to inspect Vests at the

 time of the original, statutorily authorized request.

       KRS 61.87;2(1) provides that "all public records shall be open for

 inspection by any person" and KRS 61.872(2) elaborates that "any person shall

 have the right to inspect public records." (emphasis supplied). ·The public

 agency that maintains the   r~cords   has essentially three business days to

 respond. See KRS 61.880. ·If inspection is denied, there .is recourse to the

 Office of the Attorney General pursuant to KRS 61.880 followed by a judicial

 remedy pursuant to KRS 61.882. In subsection (5) of the judicial appeal

 statute, the General Assembly provided for the recovery of costs and attorney

 fees by a requester who successfully pursues an Open Records Act appeal. The

 General Assembly further detailed that "it shall be within the discretion of the

 court to award the person   ~n   amount not to ex;ceed twenty-five dollars ($25) for

. each day that he was denied the 'right to inspect or copy said public record."

 KRS 61.882(5). We read this to mean that the inspection right exists and fully
                                            '            '

 vests when a person first seeks and is denied-public records which are

 statutorily subject to the Open Records Act. Here, the Pike County Fiscal

 Court's right to the records it sought from·UMG vested in March 2011, weU

 before the 2012 amendment of KRS 61.870(1)(h).




                                          14
III. The 1994 Version of KRS 61.870(1)(h) Was Constitutional.
                                                                           _,


         With UMG plainly subject to the Open Records Act as it existed in March

2011 and unable to avail itself ~f the 2012 apiendment, the· remaining question

for our consideration is whether KRS 61.880(1)(h) in its 1994 form was

constitutional. The circult court found the statute unconstitutionally vague

and unintelligible, primarily due to the lack of definitions for the terin "body"

and the phrase "state or local authority funds." The Court of Appeals rejected

this analysis, and we do as well. Turning to the constitutionality issue, we are.

ever mindful of the presumption that the statutes we address are

constitutional. Curd v. Ky. State Bd. of Licensure, 433 S.W.3d 291, 305 (Ky.

2014).

      As this Court noted in Bd. of Trustees of the Judicial Form Ret. Sys. v.

Atty Gen. of Commonwealth, 132     S.W~3d    770, 778 (Ky. 2003):

      The void-for-vagueness doctrine is most often applied in the
      context of the First Amendment, the criminal law, and punitive
      civil laws. However, while statutes affecting those areas should
      receive the most rigorous review and are most commonly held void
      for vagueness, non-punitive civil, regulatory, or spending statutes
      are also invalid if they are so unintelligible as to be incapable of
     ·judicial interpretation. In that circumstance, the statute often is ·
      declared void for "unintelligibility" or "uncertainty" as opposed to
      "vagueness."

(Citations omitted). The latter "void-as-unintelligible" doctrine is most aptly

reflected in our predecessor Court's statement in Folks v. Barren Cty., 232
S.W.2d 1010, 1013 (Ky. 1950): "But where the law-making body, in framing the

law, has .not expressed its intent intelligibly, or in language that the people

upon whom it is designed to operate or whom it affects can understand, or

                                        15
from which the courts can deduce the legislative will, the statute will be

declared to be inoperative and void."

      As the Bd. of Trustees Court explains, the constitutional foundation for

the void-for-vagueness doctrine is the First Amendment for laws that constrain

speech and the Due Process Clause of the Fifth and Fourteenth Amendments

for criminal laws. 132 S.W.3d at 781. The constitutional basis for the void-for-

unintelligibility doctrine is not found in the Bill of Rights but rather the

bedrock principle of separation of powers. Id. at 780-81. See Ky. Const.§ 27

(providing for separation of powers among executive, legislative and judicial

branches of government); Ky. Const.§ 28 (prohibiting any branch from

exercising powers committed to the other two branches);. Ky. Const§ 29

(vesting legislative power in General Assembly). Where a statute is

unintelligible, the courts cannot interpret it but instead must speculate about

the legislative intent: such judicial speculation is effectively unauthorized

judicial legislation. 132 S.W.3d at 781. See Sullivan v. Brawner, 36 S.W.2d
364, 368 (Ky. 1931) (When a court is "left in the dark with no lights furnished

by the statute to dissipate that darkness" it cannot engage in conjecture lest it

"allocate to itself legislative functions"). In Bd. of Trustees, this Court
                                                    \
appropriately noted that faced with that situation-judicial legislating due to

unintelligibility-the proper course is to declare the chalienged statute ·

unconstitutional and give the General Assembly the opportunity to pass a new,

intelligible statute. 132 S.W.3d at 781.



                                         16
      Turning to the 1994   versio~   of KRS 61.870( 1)(h) and recognizing that is

does not involve speech or criminal law, we consider the void-as-unintelligible

doctrine. The question posed is whether the people the statute affects can

understand it and the courts can deduce the legislature's will. Folks, 232
S.W.2d at 1013. The answer is yes, most certainly.
                               '
      The absence of a definition for the word   "body~   does not render

unintelligible the phrase "any body which derives at least twenty-five percent

(25%) of its funds expended by it in .the Commonwealth of Kentucky from state

or local authority funds." A common definition of the term "body" in the legal

sense is "a group of individµals regarded as an entity; a corporation." See

American lferitage Dictionary of the English Language (5th ed. 2011). and

Webster's II New College Dictionary (1995). Similarly, it is common sense that

funds or monies held by a state or local authority (such as funds held by the

District arid the City of Pikeville, both ·of which are public agencies within the

meaning of KRS 61.870(1)(h)) constitute "state or local authority funds." The

·1994 statute could have been dr'afted more precisely, perhaps, but that is not

the test of constitutionality under the void-for-vagueness doctrine,·

Commonwealth v. Kash, 967 S.W.2d 37, 43 (Ky. App. 1997), nor should it be

when the issue is whether the statute is void-a,s-unintelligible. If people it

affects can understand it and courts such as this one can interpret it without




                                         17
great difficulty, the statute must be deemed constitutional. KRS 61.870(1)(h)

in its challenged form was and is constitutional. s

                                    CONCLUSION

       At the time of Pike County Fiscal Court's 2011 Open Records Act

request, UMG was a "public agency" subject to the Act pursuant to KRS

61.870(1)(h) because it was "a body which derives at least twenty-five percent

(25%) of its funds expended by it in the Commonwealth of Kentucky from state

or local   author~ty   funds." The 2012 amendment to KRS 61.870(1)(h) was a

substantive amendment and, consequently, does not apply retroactively to

relieve UMG of its disclosure obligation in response to the Pike County Fiscal

Court's request. Finally, the challenged 1994 version of KRS 61.870(1)(h) was

and is constitutional: it is sufficiently intelligible that people can understand it

and the courts can discern legislative intent withmJt resort to judicial

speculation. Accordingly, we affirm the Court of Appeals' conclusion that UMG

must respond to the Pike County Fiscal Court's March 2011 Open Records Act

request, and remand this matter to Pike Circuit Court for entry of an order

consistent with this Opinion.

       Minton, C.J.; Keller, VanMeter, and Venters, JJ., concur. Wright, J.,

dissents by separate opinion in which Cunningham, J., joins.


       s UMG raises in this Court, for the first time, an equal protection claim, a claim
not included in its Complaint and Petition for Declaration of Rights and not addressed
by either of the lower courts. As we have regularly observed, appellate courts are -
'"without authority to review issues not raised in or decided by the trial court.m Ten
Broeck DuPont, Inc. v. Brooks, 283 S.W.3d 705, 734 (Ky. 2009) citing Regional Jail
Authority v. Tackett, 770 S.W.2d 225, 228 (Ky. 1989). We do not address this
eleventh-hour argument.

                                           18
      WRIGHT, J., DISSENTING: When the Pike County Fiscal Court

~equested   records from UMG, a privately-owned, for-profit Kentucky limited

liability corporation, UMG replied to the request stating that, as a private

entity, it was not subject to the Open Records Act. TI:iis case turns on this

Court's application of KRS 61.870(h). As that statute existed at the time of the

request, it defined "public agency" to include "any body which derives at least

twenty-five percent (25%) of its funds expended by it in the Commonwealth of

Kentucky from state or local· authority funds." Since the litigation in the

present case began, the General Assembly has amended the statute. The

amendment specifically excludes funds "provided by a contract obtained

through a public competitive procurement process" from consideration in
              ·....   '                                            .

determining whether a body is a public agency. UMG's funds are obtained

through such a competitive procurement process. Therefore, under the

amendment, UMG would be excluded.

      This case turns on which version of the statute applies. The majority

holds the pre-amendment version applies; however, I respectfully disagree and,

therefore, dissent. While the statute does not explicitly provide for its

retroactive application, this Court has recognized an exception to the

presumption against retroactivity. "[S]tatutory amendments that do not affect

·substantive rights, amendments often referred to as 'remedial,' do not come

within the rule prohibiting retroactive application." Moore v. Stills, 307 S.W.3d
71, 80-81 (Ky. 2010) (internal citation and quotations omitted). "[S]tatutory

amendments that clarify existing law" are remedial in nature because "such

                                        19
amendments do not impair rights a party     poss~ssed   when he or she acted or
                               \                '

give past conduct or transactions new substantiVe legal consequences." Id. at

81.

      "Here, the General Ass~mbly merely clarified its definition of public

agency. The Legislature knew it needed to do so     be~~use   of the ambiguity of

the statute. In fact, Rep:r;:esentative Johnny Bell (the arriendment's primary

sponsor) even said as much during committee hearings on- the amendment. He

stated:

      What -this legislation is attempting to do is to protect private
      industry, private entities. What is happening is there has been,
      what I feel like, a misinterpretation of the original legislation. If
      you read that legislation, it's not very good~ It's not very well
      written, in my opinion as an attorney. It's now been held by a
      Louisville judge [in Chilton v. MA. Mortenson Co., Case No. 09-CI-
      027.49 (Jefferson Circuit Court, Div. 13 Nov. 24, 2009)] to be all
      overbroad and vague . . . . I would have liked to have changed a lot
      of it, but because of the scrutiny, I decided not to do that. So, w.e
      done a very minute change, which in essence states that someone
      that goes through a public, competitive procurement process, that
      is already open to the public wholeheartedly, anyone can see that,
      any competitive bid in the state is open to the public .... So, we
      felt like, due to the Louisville judge's holding and the disagreement
      with the interpretation that we needed to do some minute
      clarification to protect private entities.

      The Legislature was looking at cases in which a large, out-of-state

company with a contract for close to $250 million with the state was not

considered a "public agency" (and, therefore, not subject to open records

requests), while a smaller, in-state private LLC with a fraction of the revenue

from local-government contracts would be subject to open up its books. This is
                                        .   ,

an absurd result. But, by a simple clarification of the statutory language', the

General Assembly could avoid it.
                                       20
      This clarification did not impair the rights of the Fiscal Court. Rather, it

merely provided a better frame of reference to the bodies to which the

legislature had always intended the statute to apply. This only makes sense.

The public competitive procurement process is already, as its name indicates,

open to the public. What the public ·is doing with its funds through this

process is not closed in any way-_and the' details surrounding said process are

certainly available to the public through an ope_n records request. However,

the legislature never intended the books of the private companies engaging in

the public   co~petitive   procurement process to be subject to such a request.

The fact that the Act never so much as mentions private companies lends

credence to this assertion.

      Because the Fiscal Court never had a right to these records, no rights

would be impaired by the retroactive application of the amendment. Therefore,

the clarification the General Assembly made to the Open Records Act was

remedial in nature and should be applied retroactively.

      Furthermore, regardless of whether UMG was subject to the Open

Records Act, the Fiscal Court's request was overbroad. It requested "copies of

[UMG's] checks and all expenses since the.original contact [sic] between

Mountain Water and UMG."· It also sought "a list of expenditures including

check number, date, amount and payee for all checks written from January 7,

2005 to present." In fact, the Fiscal Court's own attorney admitted during oral

that an overbroad interpretation could be given to the request. Contrary to the

request, KRS 61.870(2) plainly provides: "'Public record' shall not include any

                                          21
records owned or maintainep by or for a body referred to in subsection.(l)(h) of

this section that are not related to . functions, activities, programs, or operations
                                                                                   .

funded
 .
       by state"-or local authority .. ; ." KRS 61.870(2). Therefore, the request

exceeded the parameters of the Act.

      For these reasons, I respectfully dissent.

      Cunningham, J., joins.


COUNSEL FOR APPELLANT:

Kevin Crosby Burke
Jamie Kristin Neal
Burke Neal PLLC

                         ;

COUNSEL FOR APPELLEE: .

John Doug.Hays

David Seth Kaplan
Casey Leigh Hinkle .
Kaplan & Partners LLP




                                        22